Citation Nr: 0127547	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  95-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of L2-L3, currently rated 20 percent disabling.

(The matter addressed in this decision is related to separate 
Board of Veterans' Appeals decisions issued simultaneously 
under the same docket number concerning vacatur of a July 
2001 determination as to the issue of entitlement to an 
increased evaluation for residuals of a fracture of L2-L3, 
and de novo review of the issues of entitlement to an 
increased evaluation for residuals of a fracture of L2-L3 and 
of entitlement to service connection for a psychiatric 
disorder.)



REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On April 20, 1998, the Board remanded the case to the RO for 
further evidentiary development, including scheduling the 
veteran for VA examinations by an orthopedic surgeon and a 
neurologist to determine the nature and severity of his 
service-connected residuals of a fracture of L2-L3.  For the 
reasons explained below, the Board decision as to that matter 
is hereby vacated.  The Board also remanded the claim for 
service connection for service connection for a psychiatric 
disability.

The Board's March 29, 1999, decision denied entitlement to 
service connection for a psychiatric disability and an 
increased evaluation for residuals of a fracture of L2-L3 
based on a finding that the veteran failed to report for a 
scheduled VA examination, without good cause, in 
September 1998.  

On June 29, 2001, the Board found that the evidence of record 
demonstrated the veteran had reported for a scheduled VA 
examination in September 1998 and vacated the March 1999 
decision as to the issue of entitlement to an increased 
evaluation for residuals of a fracture of L2-L3.  

On June 29, 2001, the Board found that the evidence of record 
demonstrated the veteran had reported for a scheduled VA 
examination in September 1998 and vacated the March 1999 
decision as to the issue of entitlement to an increased 
evaluation for residuals of a fracture of L2-L3 based upon 
the receipt.  The decision did not address the issue of 
entitlement to service connection for a psychiatric disorder.

In October 2001, the veteran's representative requested 
reconsideration and vacatur of the March 1999, June 2001, and 
July 2001 Board decisions and requested the case be remanded 
for completion of development ordered in the April 1998 Board 
remand.

In November 2001, the Board notified the veteran that his 
motion for reconsideration was moot based upon a 
determination to vacate the April 1998 and July 2001 Board 
decisions as to the issue of entitlement to an increased 
evaluation for residuals of a fracture of L2-L3, and to 
vacate the March 1999 Board decision as to the issue of 
entitlement to service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The Board issued a remand as to the matter on appeal on 
April 20, 1998, in order to accord the veteran a VA 
compensation examination by psychiatrist, an orthopedic 
surgeon and a neurologist.

2.  On March 29, 1999, the Board denied entitlement to 
service connection for a psychiatric disorder based upon, the 
evidence of record and noted evidence requested in the April 
1998 remand was unavailable because the veteran had failed to 
report, without good cause, for a scheduled VA examination.  

3.  A review of the record indicates that the veteran, in 
fact, reported for scheduled VA examinations but that due to 
VA error the report of that examination was not associated 
with the appellate record at the time of the March 29, 1999, 
Board decision; the failure to consider this evidence 
constitutes a denial of due process.


CONCLUSION OF LAW

1.  In order to ensure that the veteran is not denied due 
process of law, the Board's decision, dated March 29, 1999, 
which denied his claim for entitlement to service connection 
for a psychiatric disorder, is vacated.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.904 (2001).

2.  In order to ensure that the veteran is not denied due 
process of law, the Board's decision, dated April 20, 1998, 
which remanded the issue of entitlement to a rating in excess 
of 20 percent for residuals of fracture of L2-L3, is vacated.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.904.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Psychiatric Disability

As noted above, on April 20, 1998, the Board remanded the 
case to the RO for further evidentiary development.  Among 
other things, the RO was directed to schedule the veteran for 
a VA examination by a psychiatrist for an opinion as to 
whether it was at least as likely as not that any diagnosed 
psychiatric disorder was directly secondary to or had been 
aggravated by the veteran's service-connected residuals of 
L2-L3 fracture.  

In a decision dated March 29, 1999, the Board denied 
entitlement to service connection for a psychiatric disorder 
based upon the evidence of record and noted evidence 
requested in the April 1998 remand was unavailable because 
the veteran had failed to report, without good cause, for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2001).

However, after the Board's decision was returned to the RO, 
it was found that the veteran did in fact report for, and 
underwent, VA compensation examinations.  A July 1999 VA 
report of contact noted that the failure to report notice was 
erroneous.  In a June 2001 statement in support of his claims 
the veteran noted that he had reported for VA examinations in 
August and September 1998.  The veteran was denied due 
process when the Board denied the appeal without the 
opportunity to consider examination reports within VA 
control.

VA regulation provides that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or upon the Board's own 
motion, when the appellant was denied due process.  38 C.F.R. 
§ 20.904 (2001).  Therefore, in order to assure due process 
of law and to afford the veteran every equitable 
consideration, the Board's decision of March 29, 1999, is 
hereby vacated.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.904. Accordingly, the Board will enter 
a new decision as though the decision had not been made.

Increased Rating for Residuals of a Fracture of L2-L3

As noted above, on April 20, 1998, the Board remanded the 
case to the RO for further evidentiary development.  Among 
other things, the RO was directed to schedule the veteran for 
VA examinations by an orthopedic surgeon and a neurologist, 
in order to determine the nature and severity of the 
residuals of his service-connected residuals of a fracture of 
L2-L3.  

VA examination reports dated in September 1998 and June 1999 
addressed matters related to the veteran's service-connected 
back disorder but do not indicate whether the examiners were 
either orthopedic surgeons or neurologists.  The Court has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board notes, however, that neither the April 1998 remand 
order nor the other evidence of record demonstrates a present 
justification for separate opinions by an orthopedic surgeon 
and a neurologist.  In any event the Board has already 
advised the veteran that the April 1998 remand is being 
vacated.  Further, the remand was a preliminary order 
underlying the March 1999 decision, which has itself been 
vacated.  See 38 C.F.R. § 20.1100(b) (2001).  To leave the 
remand in place could complicate efforts to review the 
veteran's claim on a de novo basis and result in delay and a 
denial of due process.

In order to assure due process and to afford the veteran 
every equitable consideration, the Board's decision of April 
20, 1998, as to the issue of entitlement to an increased 
evaluation for residuals of a fracture of L2-L3 is hereby 
vacated.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.904.  The case will be assigned to another 
Member of the Board in accordance with the governing VA 
regulations and will effect de novo consideration with regard 
to this appeal.


ORDER

The Board's decision of March 29, 1999, is hereby vacated.

The Board's April 20, 1998, decision as to the issue of 
entitlement to an increased evaluation for residuals of a 
fracture of L2-L3 is hereby vacated.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals. This order to 
vacate an earlier decision does not constitute a decision on 
the merits of the appeal.  38 C.F.R. § 20.1100(b).



